Title: From George Washington to Major General Philemon Dickinson, 27 August 1777
From: Washington, George
To: Dickinson, Philemon



Dr Sir
Wilmington [Del.] Augt 27th 1777

I was favoured with your Letter Yesterday by Mr Hindman. The measure you recommend, respecting the Militia, is extremely necessary and what I much wish to be done. It came under the consideration of Congress, when the Fleet first came up the Bay, and dispatches were sent by their Order to Genl Smallwood & Colo. Gist to repair to Maryland to command them, at least the Quota called for by Congress. I expect these Gentlemen are now on their way for this command, but shall be extremely obliged to you & Genl Cadwalader, if, in the meantime, you will give your advice and assistance about forming and arranging such as may assemble previous to their arrival. Your interesting yourselves upon the occasion, I think, will be well accepted, and may be attended with happy effects. I am Dr Sir Your Most Obedt servt

Go: Washington

